Cochrane, J. (concurring in reversal):
I concur with Mr. Justice Kellogg, in his- conclusion that it was the intention of the testatrix to divide her property equally between her two sons. I think, however, that the trust was an active valid trust and . that it continues as to the entire property until the death of James, and that the plaintiffs are entitled not to absolute possession but only to one-half the net rents of the real property until James shall die. I am also of the opinion that the right of occupancy given by the will is a right to occupy as a home, and that if James occupies more of the real property than is necessary for living purposes he should account therefor.
Houghton, J., concurred.
Judgment reversed and new trial granted, with costs to appellants to abide event. ,